Citation Nr: 1138373	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-153 43	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a bilateral knee condition (claimed as bilateral knee pain with osteoarthritis).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran's lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to a disorder involving either knee beginning in service.  

3.  The Veteran is not shown to have manifested complaints or findings of a knee disorder in service or for many years thereafter.   

4.  The currently demonstrated bilateral knee pathology including degenerative changes is not shown to be due to an injury  or other event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's bilateral knee disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by service; nor any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for bilateral knee disability in the August 2008 rating decision, he was provided notice of VCAA in May 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  He also received notice in pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in a June 2009 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA examination in May 2009.  Further, the Board obtained a specialist opinion in August 2011.  These opinions, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

All relevant evidence necessary for resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, Worker's Compensation records, a VA examination and statements and testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

In fact, the Veteran stated that he had no other information or evidence to give VA to substantiate his claim in June 2008.  Further, the VA attempted to obtain all treatment reports from Madison Paper Company, Dr. Hottentot, Dr. Lovell, and Dr. Blab.  However, the Veteran did not respond.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for Bilateral Knee Pain

The Veteran asserts that he currently suffers from a bilateral knee degenerative changes that began in service.  Specifically, he reports developing bilateral knee pain due to multiple traumas suffered while working with missiles in the Army, in particular from repeatedly jumping off the missile launcher.  (See July 2010 Hearing Transcript, pp. 3-8, 13). 
      
Notably, the service personnel records, including his DD Form 214, Certificate of Release or Discharge from Active Duty, indicate that his military occupational specialty (MOS) was as senior missile crewman.  He was also a security guard from July 1969 to January 1970 and a senior missile crewman from January 1970 to January 1971.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records are negative for complaints or findings referable to a knee disorder.  An August 1970 service treatment record shows that the Veteran was treated for swelling on the left upper pubic area after injuring himself lifting heavy materials.  There was some pain when he lifted his left leg.  The Veteran was subsequently diagnosed with and treated for a hernia.  

Post-service, the Veteran worked in construction and as a millwright.  The Veteran worked for Madison Paper Industries for over 30 years.  (See Hearing Loss Questionnaire and Hearing Transcript).

The private treatment records and post-service employment records, dated from October 1987 to February 2009, generally show a history of work-related injuries of the knees to include swelling and soreness of the knees related to an injury sustained in September 1987 and to another injury to the knees in October 1987. 
      
The pertinent findings included those of knee osteoarthritis, chondromalacia, degenerative joint disease, torn right meniscus treated with arthroscopy and meniscectomy, patella femoral crepitance, parapatellar discomfort, patellofemoral arthritis, status-post medial meniscectomy with synovitis in the medial compartment, bilateral chondral defect of the patellofemoral joints, and patellofemoral degenerative joint disease of both knees.  
      
Specifically, a July 1993 private treatment record reported an impression that the Veteran had evidence of a long standing problem with his right knee, most likely meniscal in etiology.  
      
An August 1994 private treatment record noted that the Veteran reported that his right knee was asymptomatic prior to 1987.  A February 1997 private treatment record noted injuries dating back to September 1987, August 1990 and October 1990 for the right knee and September 1988 and November 1996 for the left knee.  
      
Further, a December 1996 private treatment record noted a history of marked continued symptomatology of the knees, a medial meniscectomy, and a large chondral defect of the weight bearing surface of the patellofemoral joint.  
      
A private treatment record, dated in April 2008, reflects findings of significant knee osteoarthritis, and status-post multiple arthroscopies that most likely would eventually require total knee replacements.  
      
The physician opined that the Veteran's knee osteoarthritis was more likely than not the result of his military service from 1969 to 1971 when he experienced multiple small traumas in connection with his work assembling missile equipment.  
      
Additional private treatment records issued by the same private physician in April 2008 and in February 2009, showed findings of knee osteoarthritis and noted that Army service at the very least was a significant contributing factor.  

The Worker's Compensation records reflect that the Veteran injured his knee in October 1987 while working.  He was diagnosed as having a torn right meniscus.  The Veteran also had knee pain while "cleaning roll."  (See November 1996 Practitioner's Report).  

A letter from Madison Paper Industries reflects that the Veteran injured his left knee in November 1996 and inquired as to whether the Veteran would be able to perform the head mechanic's job without restriction.  (October 1997 letter from employer).  

In conjunction with the current appeal the Veteran underwent a VA joints examination in May 2009.  Here, he provided a history of developing pain in both knees while on active duty while working on missiles in 1970.  
      
The examiner noted that no knee trauma or injuries were mentioned in the service treatment records and that the post-service treatment records indicated that the Veteran injured his knees in civilian jobs.  
      
The Veteran denied going to sick call for his knee problems while in service and reported having a history of arthroscopic on both knees to repair meniscus damage that he sustained in service.  The examiner observed tenderness, crepitus and grinding in both knees, and the Veteran was diagnosed with degenerative joint disease of the knees.  
      
The examiner opined that it was impossible to tell if the Veteran's diagnosed degenerative joint disease of the knees was related to his activities in the military as a missile crewman without resorting to mere speculation, as there is no medical documentation of knee pain, complaints or injury while on active duty.  

During his July 2010 hearing, the Veteran testified that, after service, he worked in the shoe industry for about a year.  He worked odd jobs until becoming a millwright/mechanic.  He asserted that there had been no high high-impact leg work since service.  (Hearing Transcript p. 13).  The Veteran currently worked in paper industry.  

The Board obtained a VHA orthopedic specialist opinion in August 2011 to determine whether it was at least as likely as not (50 percent probability or greater) that that any current bilateral knee disorder was medically related to an injury or other event of the Veteran's period of active service.  

The reviewing VHA medical specialist opined that it was very unlikely that the Veteran's knee problems starting in 1987 were caused or initiated during his period of active service.  

After a careful review of the record, the Board finds that the service treatment records are negative for complaints, findings, diagnosis, or treatment for a knee disorder.  Significantly, there is no medical evidence of an injury or disease of either knee joint is service or for many years thereafter.  

Moreover, at the January 1971 service separation examination, the Veteran expressly denied having had swollen or painful joints, arthritis, rheumatism, bursitis, bone or joint deformity, lameness, trick or locked knee, foot trouble or other related symptoms.  

The Veteran is shown to have first complained of knee difficulty many years after service and to have been diagnosed with a right knee disorder in 1987.  
  
Because arthritis is not shown to have been manifested to a compensable degree within one year of service separation, it may not be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  

While a private physician has opined that the Veteran knee arthritis was the likely result of multiple small traumas suffered during service, this opinion is found to have limited evidentiary value because it is based on a history of knee manifestations and injury that is not documented by the evidence of record.  

The weight of the medical evidence serves to establish that the Veteran was treated for knee pathology due to work-related injuries that were incurred many years after service.  

The VHA medical opinion, on the other hand, is clearly based on the evidence of record showing that the Veteran had not complained of a knee problem or injury in service or received treatment for knee pathology, including arthritis, earlier than 1987.    

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such continuous symptoms such as knee pain, instability and stiffness.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

However, on review, the Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of  symptomatology referable to a knee disorder beginning in service as they are clearly inconsistent with earlier and more probative statements made by the Veteran at the time of his separation from service and in connection with the submitted Worker's Compensation records referable to knee injuries suffered after service.  

To the extent that the private medical opinion relies on the discounted lay statements of having knee pain related to his duties in service and thereafter, the Board finds the VHA medical opinion to have greater probative worth for the purpose of deciding this appeal.   

Accordingly, in reaching this decision, as the Board finds that the preponderance of the evidence is against the Veteran's claim, service connection for a bilateral knee disorder must be denied.   




ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


